       Case 3:20-cv-02731-VC Document 39-1 Filed 04/27/20 Page 1 of 8




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
asalceda@aclunc.org                              genna.beier@sfgov.org
AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
39 Drumm Street                                  francisco.ugarte@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: (415) 553-9319
Additional Counsel Listed on Following Page      Facsimile: (415) 553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR,
LAWRENCE KURIA MWAURA,                           SUPPLEMENTAL DECLARATION
LUCIANO GONZALO MENDOZA                          OF ROBERT B. GREIFINGER, MD
JERONIMO, CORAIMA YARITZA                        IN SUPPORT OF MOTION FOR
SANCHEZ NUÑEZ, JAVIER ALFARO,                    TEMPORARY RESTRAINING
DUNG TUAN DANG,                                  ORDER

                       Petitioners-Plaintiffs,   JUDGE VINCE CHHABRIA

                     v.
DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                           CASE NO. 3:20-CV-02731-VC
     SUPPLEMENTAL DECLARATION OF ROBER B. GREIFINGER, MD ISO MOTION FOR TRO
       Case 3:20-cv-02731-VC Document 39-1 Filed 04/27/20 Page 2 of 8




BREE BERNWANGER* (NY SBN 5036397)            MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                       mschenker@cooley.com
TIFANEI RESSL-MOYER (SBN 319721)             COOLEY LLP
tresslmoyer@lccrsf.org                       101 California Street, 5th Floor
HAYDEN RODARTE (SBN 329432)                  San Francisco, CA 94111
hrodarte@lccrsf.org                          Telephone: (415) 693-2000
LAWYERS’ COMMITTEE FOR                       Facsimile: (415) 693-2222
CIVIL RIGHTS OF
SAN FRANCISCO BAY AREA                       TIMOTHY W. COOK (Mass. BBO# 688688)*
131 Steuart St #400                          tcook@cooley.com
San Francisco, CA 94105                      FRANCISCO M. UNGER (Mass. BBO#
Telephone: (415) 814-7631                    698807)*
                                             funger@cooley.com
JUDAH LAKIN (SBN 307740)                     COOLEY LLP
judah@lakinwille.com                         500 Boylston Street
AMALIA WILLE (SBN 293342)                    Boston, MA 02116
amalia@lakinwille.com                        Telephone: (617) 937-2300
LAKIN & WILLE LLP                            Facsimile: (617) 937-2400
1939 Harrison Street, Suite 420
Oakland, CA 94612
Telephone: (510) 379-9216
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                           Attorneys for Petitioners-Plaintiffs
                    *Motion for Admission Pro Hac Vice Forthcoming




                           CASE NO. 3:20-CV-02731-VC
     SUPPLEMENTAL DECLARATION OF ROBER B. GREIFINGER, MD ISO MOTION FOR TRO
            Case 3:20-cv-02731-VC Document 39-1 Filed 04/27/20 Page 3 of 8




                    Supplemental Declaration of Robert B. Greifinger, MD
I, Robert B. Greifinger, declare as follows:
       1.       I am a physician who has worked in health care for prisoners for more than 30
years. I have managed the medical care for inmates in the custody of New York City (Rikers
Island) and the New York State prison system. I have been an independent consultant on prison
and jail health care since 1995. My clients have included the U.S. Department of Justice,
Division of Civil Rights (for 23 years) and the U.S. Department of Homeland Security, Section
for Civil Rights and Civil Liberties (for six years). I am familiar with immigration detention
centers, having toured and evaluated the medical care in approximately 20 immigration detention
centers, out of the several hundred correctional facilities I have visited during my career. I
currently monitor the medical care in three large county jails for Federal Courts.
       2.       I provided an earlier declaration in this case, dated April 19, 2020, and now
provide this supplemental declaration after reviewing materials provided by the Defendants to
the Court concerning the adequacy of ICE’s response to the coronavirus pandemic at Mesa
Verde Detention Center and Yuba County Jail.
       3.       In addition to the documents I reviewed previously, I have reviewed the following
declarations filed on April 24, 2020: the declaration of Erik Bonnar concerning Mesa Verde
(“Bonnar Declaration”), the declaration of Polly Kaiser concerning Yuba County Jail (“Kaiser
Declaration”), and the two declarations of Capt. Jennifer Moon dated March 26, 2020 (“Moon
Declarations”).
       4.       From the evidence I have reviewed, it is my opinion that ICE has failed to
adequately comprehend and respond to the COVID-19 pandemic for those detained in ICE
custody at Mesa Verde and Yuba County Jail.
       5.       The importance of social distancing in preventing the spread of COVID-19 is
unparalleled. Social distancing is the most critical tool to limit risk of COVID infection. Without
proper social distancing in all aspects of the detainee’s experience at the facility, other mitigation
measures are markedly less effective in halting or slowing the spread of disease.



                                         1
                             CASE NO. 3:20-CV-02731-VC
       SUPPLEMENTAL DECLARATION OF ROBER B. GREIFINGER, MD ISO MOTION FOR TRO
            Case 3:20-cv-02731-VC Document 39-1 Filed 04/27/20 Page 4 of 8




       6.       The Bonnar and Kaiser Declarations hardly mention social distancing. As with
ICE’s April 10 Pandemic Response Requirements, ICE continues to describe social distancing as
aspirational. The Bonnar Declaration, for instance, describes that more distance between bunks
will be provided at Mesa Verde “when space permits.” Social distancing in the middle of this
unprecedented pandemic cannot be dependent on “resources” or “availability.” Social distancing
is a necessity. Moreover, the more time which passes before the implementation of social
distancing, the greater the risks of an outbreak at the facility and the greater the likely effects on
those at the facility. The fact that a detention center has the “capability” to implement protective
measures is irrelevant if those measures are not actually implemented.
       7.       The Kaiser Declaration does not mention any measures at all to increase social
distancing at Yuba. The Bonnar Declaration describes only limited changes at Mesa Verde which
purport to increase social distancing, but these can only be described as experimental or
piecemeal. Specifically, the Bonnar Declaration vaguely describes “staggered” beds in two of the
units at Mesa Verde. This is inadequate for various reasons. First, the two Mesa Verde units with
staggered sleeping house a minority of those detained at the detention facility. From the reports
of Plaintiffs, and from the Bonnar Declaration, even staggering beds would be impossible in
units C and D, which remain effectively at capacity. There is no evidence that ICE is taking steps
to release the number of people required to allow even staggered sleeping arrangements to be a
possibility elsewhere in the facility. Second, staggering beds such that they are six feet apart does
not guarantee that individuals will remain six feet apart in the dormitory. Even getting in and out
of beds that are six feet apart from one another would mean that individuals come within the
zone of six feet. Third, when considering prolonged contact in confined spaces such as cells and
dormitories, six feet of distancing is not enough. Fourth, sleeping arrangements are only one part
of the puzzle; social distancing must be guaranteed not just for sleeping, but also for eating,
recreation, using the restroom, and all other aspects of a detainee’s day. From the declarations of
Plaintiffs in this case, even in the units which have staggered sleeping arrangements, there
remains inadequate social distancing not just in sleeping but in other aspects of the days of
detained individuals. The Bonnar Declaration’s only other reference to social distancing, aside
                                         2
                             CASE NO. 3:20-CV-02731-VC
       SUPPLEMENTAL DECLARATION OF ROBER B. GREIFINGER, MD ISO MOTION FOR TRO
              Case 3:20-cv-02731-VC Document 39-1 Filed 04/27/20 Page 5 of 8




from the staggered sleeping arrangements in two of the units, is an effort to ensure social
distancing in the medical unit. This is wholly insufficient.
         8.       Instead of identifying necessary steps taken to ensure meaningful social
distancing, the Bonnar and Kaiser Declarations emphasize other reforms such as the introduction
of masks, increased education, and (at Yuba) the taking of detainees’ temperatures. These
reforms are not a substitute for social distancing, and each has very limited effect without
meaningful social distancing.
         9.       In particular, surgical and cloth masks specifically are intended to help contain
infectious droplets in infected people, but they offer no protection to vulnerable people who may
breathe in the droplets that are released despite the masks. For this reason, the CDC is clear that
masks are not a substitute for social distancing.1
         10.      Similarly, educating detainees about COVID-19 without ensuring that they have
the capacity to implement social distancing in their daily lives is inadequate. In a detention
center, individual detainees have limitations on their ability to control where, when and how they
sleep, eat and go about their lives. Without reforms to ensure that individuals can protect
themselves from COVID-19, education has an inherently limited effect.
         11.      The Kaiser Declaration notes that Yuba County Jail is taking the temperature of
detainees on a daily basis. Taking the temperature of detainees neglects the significance of
asymptomatic and pre-symptomatic people who are both infected and able to transmit the
infection.
         12.      Testing for COVID-19 at Mesa Verde and Yuba is clearly inadequate from
reports that only two people at both facilities have been tested in the months since COVID-19
has been a known risk. If ICE is not testing people, they do not know if there is already an
infection, and they cannot take measures to decrease the risk to others. Without substantial


1
  See, e.g., CDC, “Recommendation Regarding the Use of Cloth Face Coverings, Especially in Areas of Significant
Community Based Transmission,” revised Apr. 3, 2020, at https://www.cdc.gov/coronavirus/2019-ncov/prevent-
getting-sick/cloth-face-cover.html (last accessed Apr. 25, 2020) (“It is critical to emphasize that maintaining 6-feet
social distancing remains important to slowing the spread of the virus. CDC is additionally advising the use of
simple cloth face coverings to slow the spread of the virus and help people who may have the virus and do not know
it from transmitting it to others.”).
                                                           3
                                            CASE NO. 3:20-CV-02731-VC
         SUPPLEMENTAL DECLARATION OF ROBER B. GREIFINGER, MD ISO MOTION FOR TRO
            Case 3:20-cv-02731-VC Document 39-1 Filed 04/27/20 Page 6 of 8




testing, I do not consider credible the suggestion that the lack of confirmed cases at either facility
means that there is no virus that causes COVID-19 at these facilities.
         13.      The Declarations affirm the “capability” of testing but note that testing will be
conducted when a detainee “experienc[es] symptoms consistent with COVID-19.” The CDC
identifies as symptoms of COVID-19 fever, cough, shortness of breath or difficulty breathing,
chills, repeated shaking with chills, muscle pain, headache, sore throat, and new loss of taste or
smell.2 The Plaintiffs in this case have reported that they and others have experienced such
symptoms but have not been tested. Moreover, in any population of more than 400 people over a
weeks-long period, such symptoms would be expected among a significant number of people.
This leads me to conclude that the screening for symptoms that require testing is severely
lacking.3
         14.      Further, the Declarations of Kaiser and Bonnar state that the facilities “have the
capability to conduct on-site testing of COVID-19.” That is doubtful and indicates a lack of
understanding of how testing is accomplished. More likely, the facilities may have the capability
to obtain samples and to then send those samples to a laboratory for testing, assuming they have
the appropriate swabs and collection vials for transportation to the laboratory.
         15.      In my opinion, the Moon Declarations presented in this case are of limited utility
in evaluating the effectiveness of ICE’s COVID-19 response at Mesa Verde and Yuba. Since
Capt. Moon appears to be the most senior person identified by Defendants as having
responsibility for ensuring the health and safety of detainees at Mesa Verde and Yuba, the gaps
and omissions in her declarations are particularly troubling.
         16.      It is now almost one month since the Moon Declarations were signed, which is an
extraordinarily long time in terms of this fast-moving pandemic. The fact of continued reliance
on month-old declarations is telling about the inadequacy of ICE’s response to COVID-19; the




2
  CDC, “Symptoms of Coronavirus,” revised Mar. 20, 2020, at https://www.cdc.gov/coronavirus/2019-
ncov/symptoms-testing/symptoms.html (last accessed Apr. 25, 2020).
3
  Even the two people tested at Yuba County Jail were not tested because they were symptomatic but because of the
possibility that they were exposed prior to their entry into the Yuba County Jail population. Kaiser Declaration ¶ 11.
                                                             4
                                            CASE NO. 3:20-CV-02731-VC
         SUPPLEMENTAL DECLARATION OF ROBER B. GREIFINGER, MD ISO MOTION FOR TRO
         Case 3:20-cv-02731-VC Document 39-1 Filed 04/27/20 Page 7 of 8




failure of the Bonnar and Kaiser Declarations to identify more significant changes at these two
facilities over the past month is highly concerning.
       17.     The Moon Declarations are also vague and not provided by anyone who has a
direct role in managing the facilities or the health of detainees. As Captain Moon writes, the ICE
Health Service Corps (IHSC) provides “oversight” and “monitor[s]” the medical care at these
sites, but IHSC does not provide care or have a management, supervision, implementation or
enforcement role at the facilities.
       18.     Some of the additional flaws of the Moon Declarations are:

               a.      The Moon Declarations state that ICE “follow[s] guidance issued by the
                       Centers for Disease Control” without referring to any particular guidance.
                       As elaborated above and in my prior declaration in this case, ICE does
                       not seem to be adhering to CDC guidance in preventing the spread of
                       COVID-19 at these two facilities.
               b.      Most glaringly, the Moon Declarations do not acknowledge, let alone
                       explain, how ICE is addressing the need for all detainees and staff to
                       practice social distancing. The failure to ensure meaningful social
                       distancing is a fatal flaw in any policy addressing COVID-19 in a
                       congregate setting.
               c.      The Moon Declarations miss the mark in analyzing whether an individual
                       has possible exposure to COVID-19. In considering whether a detainee
                       has possible exposure, ICE’s focus on “close contact” with “laboratory-
                       confirmed COVID-19” cases results in a dramatic undercounting of
                       people who may be exposed to COVID-19 by contact with asymptomatic
                       individuals or even symptomatic individuals who have not been tested; or
                       people who have been in contact with individuals with confirmed COVID-
                       19 but without their knowledge.
               d.      The Moon Declarations, like the Bonnar and Kaiser Declarations, do
                       not adequately recognize the risk posed by staff, vendors and
                                         5
                             CASE NO. 3:20-CV-02731-VC
       SUPPLEMENTAL DECLARATION OF ROBER B. GREIFINGER, MD ISO MOTION FOR TRO
         Case 3:20-cv-02731-VC Document 39-1 Filed 04/27/20 Page 8 of 8




                       contractors who come to and go from the facility.
               e.      The isolation and quarantine procedures outlined in the Moon
                       Declarations do not comply with best practice. Among other things, as
                       noted previously, the CDC identifies “cohorting” as a suboptimal
                       practice of group quarantining. Where cohorting can be an effective
                       mitigation strategy in the absence of sufficient space for medical
                       isolation, it requires adequate space for appropriate groupings, and there
                       is no evidence that that exists or is being marshalled for this purpose at
                       either of these facilities.
       19.     In light of these recognized failures, it is my expert opinion that the response to
the threat of COVID-19 in Mesa Verde and Yuba is wholly insufficient to the crisis at hand.
       20.     It is my professional opinion that the only way to achieve meaningful social
distancing in these facilities is to significantly decrease their population levels. Detainees who
have provided declarations in this case have described the absolute inability to practice social
distancing in sleeping, eating, recreating and using the restroom. This is true even in units that
are apparently only at around 50% capacity, and months into the pandemic. This leads me to
conclude that the population levels, even at 50% of capacity, are insufficient to permit social
distancing. The fact that the mitigation measures are so inadequate months into the pandemic
leads me to conclude that ICE will not ensure that the protection the health of detainees and the
broader communities from the threat of COVID-19 without external intervention.


Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true
and correct.
                 th
Executed this 26 day of April 2020 in New York City, New York.




Robert B. Greifinger, M.D.


                                         6
                             CASE NO. 3:20-CV-02731-VC
       SUPPLEMENTAL DECLARATION OF ROBER B. GREIFINGER, MD ISO MOTION FOR TRO
